DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #17/017,860, filed on 04/22/2022, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 1, 5-10, 14-15, 18, and 20-22 are pending and have been examined. 
Claim 16 has been cancelled by the applicant.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6-7, 9-10, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus, et al., Patent No. 6,430,539 B1 in view of Chauhan, et al., Pre-Grant Publication No. 2017/0300948 A1.
Regarding claims 1, 9, and 15, Lazarus teaches:
A computer-implemented method (system) (medium)… comprising:
receiving, with at least one processor, historical transaction data, wherein the historical transaction data is associated with a plurality of historical payment transactions in a plurality of merchant categories, wherein the plurality of historical payment transactions involve a plurality of users (see Column 3, lines 11-17, Column 4, lines 11-20, and Column 5, lines 1-17 in which transaction data from a plurality of users in a plurality of merchant segments is received and used to predict further purchases, etc.)
generating, with at least one processor, a categorical transaction model based on the transaction data, wherein the categorical transaction model comprises a model designed to receive, as an input, transaction data associated with a plurality of payment transactions, and provide, as an output, a prediction as to whether a user will conduct a transaction in a merchant category of a plurality of merchant categories and in a predetermined future time segment of a plurality of predetermined future time segments (see Abstract, Column 4, lines 11-45, and Column 11, line 47-Column 12, line 27 in which a categorical transaction model is generated to predict future purchases of a user for specific time periods in specific merchant segments based on the transaction data) 
processing the historical transaction data to obtain training data for the dominant account profile classification model (see at least Abstract, Column 6, lines 41-67, Column 11, lines 47-55, and Column 31, lines 12-39 in which the categorical transaction data is processed to obtain training data for the training of the model)
determining a set of transaction variables based on the historical transaction data (see at least Abstract, Column 6, lines 41-67, Column 11, lines 47-55, and Column 31, lines 12-39 in which the categorical transaction data is used to obtain transaction variables)
changing the historical transaction data into a format to be analyzed to generate the categorical transaction model (see Column 5, lines 36-39, Column 6, lines 4-40, and Column 16, line 13-Column 17, line 20 in which merchant names and other data is normalized in order to use in training and generating the model; the Examiner notes that the claim limitation is very broad, and therefore the broadest reasonable interpretation to one of ordinary skill in the art is taken to include any kind of re-formatting technique such as normalizing used to prepare at least part of the transaction data; the examiner thought of taking Official Notice or making an inherency argument, but because the limitation is so broad the examiner chose to use the cited technique which is a kind of formatting of the transaction data)
generating the categorical transaction model based on training the categorical transaction model using the set of transaction variables (see at least Abstract, Column 6, lines 41-67, Column 11, lines 47-55, and Column 31, lines 12-39
determining, with at least one processor, a plurality of prediction scores for one or more users based on the categorical transaction model and additional transaction data (see Column 35, line 49-Column 36, line 5 and Column 37, line 20-Column 38, line 39 in which prediction scores for individual users are determined based on the model and the transaction data, and the scores are used to target users with content based on the predictions)
determining, for the one or more users of the plurality of users, a prediction score in each merchant category of the plurality of merchant categories for the future time segment of a plurality of predetermined future time segments (see Column 34, line 52-Column 36, line 5 in which the users are scored for each merchant segment for a predicted spending amount for a given particular time period, and offers are targeted to the users based on the user scores for the particular segment in the particular time period; see also Column 28, lines 41-47 and 59-67)
determining one or more recommended merchant categories and one or more recommended predetermined future time segments of at least one offer that is to be communicated to the one or more users based on the prediction scores of the one or more users (see Column 34, line 52-Column 36, line 5 in which the users are scored for each merchant segment for a predicted spending amount for a given particular time period, and offers are targeted to the users based on the user scores for the particular segment in the particular time period)
generating the at least one offer based on determining the one or more recommended merchant categories and the one or more recommended predetermined future time segments of the at least one offer (see Column 12, lines 18-21)
communicating the at least one offer to the one or more users based on generating the at least one offer (see Column 12, lines 21-22)
Lazarus, however, does not appear to specify:
a prediction score… for each predetermined future time segment of a plurality of predetermined future time segments
wherein a respective prediction score comprises a prediction of whether the one or more users will conduct a payment transaction in a merchant category of the plurality of merchant categories associated with the respective prediction score at a future time associated with a predetermined future time segment of the plurality of predetermined future time segments associated with the respective prediction score
Lazarus, however, does not appear to specify:
a prediction score… for each predetermined future time segment of a plurality of predetermined future time segments
wherein a respective prediction score comprises a prediction of whether the one or more users will conduct a payment transaction…associated with the respective prediction score at a future time associated with a predetermined future time segment of the plurality of predetermined future time segments associated with the respective prediction score, wherein the predetermined future time segment comprises a predetermined future time of day segment and a predetermined future day of a week segment, and wherein the predetermined future time of day segment is a predetermined future time of day segment of a plurality of predetermined future time of day segments, wherein the predetermined future day of a week segment is a predetermined future day of the week segment of a plurality of predetermined future day of a week segments
Chauhan teaches:
a prediction score… for each predetermined future time segment of a plurality of predetermined future time segments (see Figure 3 and [0040]-[0044])
**The Examiner notes that Lazarus already teaches prediction scores for each merchant category in a plurality of merchant categories, and therefore Chauhan is being used for the other portions of this limitation.**
wherein a respective prediction score comprises a prediction of whether the one or more users will conduct a payment transaction…associated with the respective prediction score at a future time associated with a predetermined future time segment of the plurality of predetermined future time segments associated with the respective prediction score, wherein the predetermined future time segment comprises a predetermined future time of day segment and a predetermined future day of a week segment, and wherein the predetermined future time of day segment is a predetermined future time of day segment of a plurality of predetermined future time of day segments, wherein the predetermined future day of a week segment is a predetermined future day of the week segment of a plurality of predetermined future day of a week segments (see Figure 3 and [0040]-[0044] in which a transaction model is used to identify likely days of week and times of day that a user is likely going to make a purchase in a given category)
It would be obvious to one of ordinary skill in the art to combine Chauhan with Lazarus because Lazarus already teaches predictions for user purchase for specific predetermined time frames such as a specific week or month, and predicting probability of actual purchase rather than amount purchased and for more specific time periods such as days of the week and time of day would allow for more refined targeting.  

Regarding claims 6 and 18, the combination of Lazarus and Chauhan teaches:
the computer-implemented method of claim 1…
Lazarus further teaches:
wherein the one or more recommended merchant categories and the one or more recommended predetermined time segments of the at least one offer correspond to a merchant category and a predetermined time segment, respectively, that are determined to be associated with a prediction score for the one or more users that satisfies a threshold prediction score (see Column 35, line 40-Column 36, line 5 and Column 37, line 20-Column 38, line 40 in which a certain high percentile score is used as a threshold score as specified by the advertiser for selecting one or more users who have the score for predicted transaction in a certain merchant segment for a specific predetermined time period; those below the high percentile score are not selected, and therefore it acts as a threshold score)
wherein the threshold prediction score comprises a highest prediction score for the one or more users in the one or more merchant categories of the plurality of merchant categories and the one or more predetermined time segments of the plurality of predetermined time segments (see Column 35, line 40-Column 36, line 5 and Column 37, line 20-Column 38, line 40 in which a certain high percentile score is used as a threshold score as specified by the advertiser for selecting one or more users who have the score for predicted transaction in a certain merchant segment for a specific predetermined time period; those below the high percentile score are not selected, and therefore it acts as a threshold score)

Regarding claim 7, the combination of Lazarus and Chauhan teaches:
the computer-implemented method of claim 1
Lazarus further teaches:
wherein the threshold prediction score comprises 10% percent of a plurality of highest prediction scores for the plurality of users in the one or more merchant categories of the plurality of merchant categories and the one or more predetermined time segments of the plurality of predetermined time segments (see Column 37, lines 44-47 in which the threshold prediction score can be the highest 10% of scores)


Regarding claim 10, the combination of Lazarus and Chauhan teaches:
the system of claim 9
Lazarus further teaches:
wherein the at least one processor, when generating the categorical transaction model, is programmed or configured to: generate the categorical transaction model based on at least one machine learning technique (see Column 4, lines 11-27, Column 31, lines 30-38, and other portions throughout the reference that describe various machine learning techniques)


Claims 5, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus, et al., Patent No. 6,430,539 B1 in view of Chauhan, et al., Pre-Grant Publication No. 2017/0300948 A1.
Regarding Claims 5, 21, and 22, the combination of Lazarus and Chauhan teaches:
the computer-implemented method of claim 1…
Chauhan further teaches:
predetermined future time of day segments, predetermined future day of a week segments (see at least Figure 3 and [0040]-[0043] in which the predictive model predicts purchases for targeting purposes for specific times of day and days of week)
It would be obvious to one of ordinary skill in the art to combine Chauhan with Lazarus because Lazarus already teaches predictions for user purchase for specific predetermined time frames such as a specific week or month, and times of day or days of week would allow for targeting for purchase that are time of day or day of week specific, such as a cup of espresso or a Sunday brunch.
Lazarus and Chauhan, however, does not appear to specify:
wherein the plurality of predetermined future time of day segments comprises at least four future time of day segments and wherein the plurality of predetermined future day of the week segments comprises at least two predetermined future day of the week segments
Courtney teaches:
wherein the plurality of predetermined future time of day segments comprises at least four future time of day segments and wherein the plurality of predetermined future day of the week segments comprises at least two predetermined future day of the week segments  (see at least Figure 41 and Column 33, line 54-Column 34, line 31 in which the advertiser has predetermined time of day and day of week segments for a campaign and historical data is used to predict performance and current data is displayed)
It would be obvious to one of ordinary skill in the art to combine Courtney III with Lazarus and Chauhan because Chauhan teaches day of week and time of day predictions for user activity and targeting accordingly, but does not specify what those time of day and day of week segments are predetermined to be, and using four time of day segments and two day of week segments would allow an advertiser to narrow the targeting to those times of day and days of week that are most relevant to their business.


Claims 8, 14, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lazarus, et al., Patent No. 6,430,539 B1 in view of view of Chauhan, et al., Pre-Grant Publication No. 2017/0300948 A1 and in further view of Carlson, et al., Pre-Grant Publication No. 2008/0201226 A1.
Regarding claims 8, 14, and 20, the combination of Lazarus and Chauhan teaches:
the computer-implemented method of claim 1…
Lazarus further teaches:
generating at least one offer that is to be communicated to the one or more users based on one or more recommended merchant categories and one or more recommended predetermined time segments of the at least one offer that is to be communicated to the one or more users (see Column 12, lines 18-21)
Lazarus and Chauhan, however, does not appear to specify:
determining location data associated with a location of the one or more users
determining merchant identity data based on the location data associated with the location of the one or more users
communicating the at least one offer to the one or more users based on the merchant identity data
Carlson teaches:
determining location data associated with a location of the one or more users (see [0029] and [0083]-[0087])
determining merchant identity data based on the location data associated with the location of the one or more users (see [0076], [0079]-[0080], and [0083]-[0087])
communicating the at least one offer to the one or more users based on the merchant identity data (see [0027], [0062], [0076]-[0079], and [0083]-[0087])
It would be obvious to one of ordinary skill in the art to combine Carlson with Lazarus and Chauhan because Lazarus already teaches using geographic location as in column 10 and Chauhan teaches modeling and targeting partially based on other type of location data, and targeting based on location and associate merchants would allow for location-relevant targeting, making it potentially easier for the user to respond based on relative proximity during a relevant time.



Response to Arguments
Regarding the rejections based on 35 USC 101
The applicant’s amendments to the claims have overcome the rejection.  Processing historical transaction data to obtain training data for the dominant account profile classification model, and then generating the categorical transaction model using the set of transaction variables is more than could be performed by the human mind or said to be wholly an abstract idea.  Therefore, the rejection has been withdrawn.


Regarding the rejections based on 35 USC 103
The arguments, which are directed to the claims as amended, have been considered, but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.


Conclusion
The following prior art was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Wilderberger, Pre-Grant Publication No. 2018/0047065 A1- [0050]-[0055] teaches forecasting of user purchase on a given day of week and time of day based on historical purchase data
Faith, et al, Pre-Grant Publication No. 2010/0280882 A1- multiple predetermined time period segments for a targeting campaign
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682